352 Mich. 95 (1958)
89 N.W.2d 601
MILLER
v.
ALLEN.
Docket No. 37, Calendar No. 47,597.
Supreme Court of Michigan.
Appeal dismissed April 14, 1958.
Harold Ashdown, Harold J. Smith and Ray H. Hagerman, for plaintiff.
Dresser & Dresser, for defendant.
PER CURIAM:
Plaintiff appeals from an order dismissing the cause. His brief on appeal is unaccompanied by an appendix, bound either with the brief or submitted separately. Thus plaintiff's submission of the case fails in every respect to conform *96 either with section 6 or alternative section 7 of Court Rule No 67 (1945), as added. In similar mood we are constrained to add that the brief fails to conform with the requirements of section 2 of said Rule 67, in that the statement of facts proffered therein omits specific page references either to an appendix or any portion of the original record on appeal. In these circumstances we proceed on motion of the Court.
Counsel must be advised that additional burdens have been voluntarily assumed by this Court through promulgation of the recently adopted appellate rules (effective January 2, 1957; 347 Mich. xiv through xxxii). A comprehensive and fully informative appendix, supplied according to the optional provisions of said Rule No 67, is imperatively required under the new appellate practice. And we cannot tolerate further the perceptibly crescent practice of some counsel to ignore the plain and understandable command (of Rules 67 and 68) that statements and counterstatements of fact be supported by specific page references.
This case, presenting as it does a patent disregard of 2 separate and purposefully interrelated sections of said Rule 67, has been selected for the purpose of warning all counsel that similar infractions will receive similar treatment. The appeal is dismissed, with costs to defendant as on granted motion to dismiss.
DETHMERS, C.J., and CARR, KELLY, SMITH, BLACK, EDWARDS, VOELKER, and KAVANAGH, JJ., concurred.